DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0376626 A1 (“Lee”) in view of US 2020/0396483 A1 (“Heo”).
Regarding claim 12, Lee discloses an image encoding device (e.g. see Fig. 1) for encoding blocks obtained by dividing an original image of a frame included in a video (e.g. see partition module 100 in Fig. 1, e.g. see at least paragraph [0030]), the image encoding device comprising:  a most probable modes (MPM) generator circuitry (e.g. see intra-prediction module 103 of prediction module 110) configured to generate most probable modes including a plurality of intra prediction modes applied to peripheral blocks of a target block of intra prediction (e.g. see at least MPMs, paragraphs [0038], [0084]); an allocation changer circuitry (e.g. see codeNum mapping module/codeword mapping module of entropy encoding module 130, e.g. see at least paragraph [0055]) configured to rearrange an order of the most probable modes and change allocation of code amounts to each of the most probable modes (e.g. see codeword with respect to an MPM allocated using a method of rearranging a codeNum mapping table based on intra-prediction mode information of a first MPM and a second MPM… For example, when intra-prediciton modes of the first MPM and the second MPM are 2 and 3 (which is similarly shown in Fig. 6), 
Although Lee discloses an allocation changer circuitry configured to rearrange an order of the most probable modes and change allocation of code amounts to each of the most probable modes, it is noted Lee differs from the present invention in that it fails to particularly disclose a feature amount calculator circuitry configured to calculate feature amounts of each of a plurality of reference pixel groups adjacent to the target block, wherein each of the plurality of reference pixel groups includes a plurality of reference pixel; an allocation changer circuitry configured to rearrange an order of the most probable modes by comparing each of the feature amounts of the plurality of reference pixel groups. Heo however, teaches a feature amount calculator circuitry (e.g. see video processing apparatus in Fig. 15, paragraph [0171]) configured to calculate feature amounts (e.g. see calculate similarity between reference samples in Figs. 11-13, e.g. see at least S1210 in Fig. 12) of each of a plurality of reference pixel groups adjacent to the target block, wherein each of the plurality of reference pixel groups includes a plurality of reference pixel (e.g. see neighboring reference samples of the current block shown in Fig. 10 used to measure similarity; for example, Fig. 10(b) showing reference samples of an upper neighboring block (A, B, C and D), upper-right neighbor block (E, F, G and H), upper-left neighboring block (I), etc., e.g. see at least paragraph [0113]); an allocation changer circuitry configured to rearrange an order of the most probable modes by comparing each of the feature amounts of the plurality of reference pixel groups (e.g. see based on the calculated similarity, a selected intra prediction mode is used to perform intra prediction 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lee and Heo before him/her, to modify the intra prediction mode mapping method and device using the method of Lee with Heo  in order to improve coding efficiency and prediction performance in a manner of determining an intra prediction mode based on similarity samples for an intra prediction of the currently processed block. 
Regarding claim 13, Lee discloses an image decoding device (e.g. see Fig. 2)  for decoding blocks obtained by dividing an image of a frame included in a video (e.g. see block, e.g. see paragraphs [0068], [0030]), the image decoding device comprising: a decoder circuitry (e.g. see entropy decoding module 210 in Fig. 2) configured to acquire identification information of an intra prediction mode by decoding encoded data (e.g. see decode information related to intra-prediction, e.g. see at least paragraph [0067]) generated by an image encoding device (e.g. see Fig. 1); a most probable modes (MPM) generator circuitry (e.g. see intra-prediction module of prediction module 230, e.g. see at least paragraph [0074]) configured to generate most probable modes including a plurality of intra prediction modes applied to peripheral blocks of a target block of intra prediction (e.g. see at least MPMs, paragraphs [0038], [0084]); an allocation changer circuitry (e.g. see codeword mapping module/codenum mapping table, e.g. see at least paragraph [0067]) configured to rearrange an order of the most probable modes and change allocation of code amounts to each of the most probable mode (e.g. see codeword with respect to an MPM allocated using a method of rearranging a codeNum mapping table based on intra-prediction mode information of a first MPM and a second MPM… For example, when intra-prediciton modes of the first MPM and the second MPM are 2 and 3 (which is similarly shown in Fig. 6), respectively, a codeNum mapping table may be configured by positioning 2 and 3 in an upper portion of the codeNum mapping table and backing other intra-prediciton modes (which is similarly shown in Fig. 6), 
Although Lee discloses an allocation changer circuitry configured to rearrange an order of the most probable modes and change allocation of code amounts to each of the most probable mode, it is noted Lee differs from the present invention in that it fails to particularly disclose a feature amount calculator circuitry configured to calculate feature amounts of each of a 3Application No. 17/036,931 Docket No. 005200-000012 plurality of reference pixel groups adjacent to the target block, wherein the plurality of reference pixel groups includes a plurality of reference pixel; an allocation changer circuitry configured to rearrange an order of the most probable modes by comparing each of the feature amounts of the plurality of reference pixel groups. Heo however, teaches a feature amount calculator circuitry (e.g. see video processing apparatus in Fig. 15, paragraph [0171])  configured to calculate feature amounts (e.g. see calculate similarity between reference samples in Figs. 11-13, e.g. see at least S1210 in Fig. 12) of each of a 3Application No. 17/036,931 Docket No. 005200-000012 plurality of reference pixel groups adjacent to the target block, wherein the plurality of reference pixel groups includes a plurality of reference pixel (e.g. see neighboring reference samples of the current block shown in Fig. 10 used to measure similarity; for example, Fig. 10(b) showing reference samples of an upper neighboring block (A, B, C and D), upper-right neighbor block (E, F, G and H), upper-left neighboring block (I), etc., e.g. see at least paragraph [0113]); an allocation changer circuitry configured to rearrange an order of the most probable modes by comparing each of the feature amounts of the plurality of reference pixel groups (e.g. see based on the calculated similarity, a selected intra prediction mode is used to perform intra prediction (e.g. in S1140 in Fig. 11, S1250 in Fig. 12, S1340 in Fig. 13; thus, in view of Heo, it would be obvious to rearrange the table containing MPMs, as in Fig. 6 of Lee, based on the calculated similarity, as taught by Heo; for example, if the specific intra prediction mode in S1220 (and/or the specific representative mode in S1230) is more frequently used compared to the first MPM and/or second MPM, as disclosed by Lee, then it would be logical to rearrange this specific intra prediction mode (and/or the specific representative mode) on the top of the table higher than the MPMs for a shorter codeword). 

Regarding claim 14, the claim recites analogous limitations to the claim above and is therefore rejected on the same premise.
Response to Arguments
Applicant’s arguments with respect to claim(s) 12-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takagi, US 2009/0268974 A1, discloses intra-picture prediction mode deciding method, image coding method, and image coding device

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485